DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                              			Status of Application 
2	This instant Office Action is in response to Original Filing filed on 4/30/2021.
3.	This Office Action is made Non-Final.
4.	Claims 1-20 are pending.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 6/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
6.	The title of the invention “METHOD AND DEVICE IN UE AND BASE STATION FOR WIRELESS COMMUNICATION”  is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a.   Claim 10 recites in line 1 “the method according to claim 9.” However, claim 9 which also depends on claim 8 is an apparatus claim. It is indefinite. Therefore, claim 10 should recite “the UE according to claim 9.”  
	b.   Claim 4 recites the limitation “the time-frequency resources” in Line 8. It is not clear if this is refers to first-type time-frequency resource set/sub-set.  There is insufficient antecedent basis for this limitation in the claim.
	c.  Claim 11 recites the limitation “the time-frequency resources” in Line 7. It is not clear if this is refers to first-type time-frequency resource set/sub-set.  There is insufficient antecedent basis for this limitation in the claim.
	d. Claim 18 recites the limitation “the time-frequency resources” in Line 7. It is not clear if this is refers to first-type time-frequency resource set/sub-set.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,032,050. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim similar subject matter relating to transmission of radio signals and generating radio sub-signals using sequence, time domain resources occupied by any two of the M1 radio signals are orthogonal.

Note that the table below compares the claims of the present invention with the relevant claims in the Patent No. 11,032,050, wherein each claim that are similar or exact are in the same box side by side.
Current AP No. 17244966
Patent No. 11,032,050
1. A method in a User Equipment (UE) for wireless communication, comprising: transmitting a first radio signal; and transmitting a second radio signal; wherein the first radio signal comprises M1 first radio sub-signal(s), and a first sequence is used for generating the first radio sub-signal; the second radio signal comprises M2 second radio sub-signal(s), and a first bit block is used for generating the second radio sub-signal; the M1 is a positive integer, the M2 is a positive integer in a target set, and each element in the target set is a positive integer; and the target set is correlated with at least one of the M1 or the first sequence; time-domain resources respectively occupied by any two of the M1 first radio sub-signals are orthogonal, time-domain resources respectively occupied by any two of the M2 second radio sub-signals are orthogonal; M1 is a positive integer number power of 2, or 1, M2 is a positive integer number power of 2, or 1, the first bit block is one Transmission Block (TB).

8. A UE for wireless communication, comprising: a first transceiver, to transmit a first radio signal; and a first transmitter, to transmit a second radio signal; wherein the first radio signal comprises M1 first radio sub-signal(s), and a first sequence is used for generating the first radio sub-signal; the second radio signal comprises M2 second radio sub-signal(s), and a first bit block is used for generating the second radio sub-signal; the M1 is a positive integer, the M2 is a positive integer in a target set, and each element in the target set is a positive integer; and the target set is correlated with at least one of the M1 or the first sequence; time-domain resources respectively occupied by any two of the M1 first radio sub-signals are orthogonal, time-domain resources respectively occupied by any two of the M2 second radio sub-signals are orthogonal; M1 is a positive integer number power of 2, or 1, M2 is a positive integer number power of 2, or 1, the first bit block is one Transmission Block (TB).

7. The method according to claim 1, the first radio signal is transmitted on a Physical Random Access Channel (PRACH), the second radio signal is transmitted on a Physical Uplink Shared Channel (PUSCH); the transmission of the first radio signal is contention-based.

14. The UE for wireless communication according to claim 8, the first radio signal is transmitted on a Physical Random Access Channel (PRACH), the second radio signal is transmitted on a Physical Uplink Shared Channel (PUSCH); the transmission of the first radio signal is contention-based.
 1. A method in a User Equipment (UE) for wireless communication, comprising: transmitting a first radio signal; and transmitting a second radio signal; wherein the first radio signal comprises M1 first radio sub-signal(s), and a first sequence is used for generating the first radio sub-signal; the second radio signal comprises M2 second radio sub-signal(s), and a first bit block is used for generating the second radio sub-signal; the M1 is a positive integer, the M2 is a positive integer in a target set, and each element in the target set is a positive integer; and the target set is correlated with at least one of the M1 or the first sequence; time-domain resources respectively occupied by any two of the M1 first radio sub-signals are orthogonal, time-domain resources respectively occupied by any two of the M2 second radio sub-signals are orthogonal.

11. A UE for wireless communication, comprising: a first transceiver, to transmit a first radio signal; and a first transmitter, to transmit a second radio signal; wherein the first radio signal comprises M1 first radio sub-signal(s), and a first sequence is used for generating the first radio sub-signal; the second radio signal comprises M2 second radio sub-signal(s), and a first bit block is used for generating the second radio sub-signal; the M1 is a positive integer, the M2 is a positive integer in a target set, and each element in the target set is a positive integer; and the target set is correlated with at least one of the M1 or the first sequence; time-domain resources respectively occupied by any two of the M1 first radio sub-signals are orthogonal, time-domain resources respectively occupied by any two of the M2 second radio sub-signals are orthogonal.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to transmission of radio signals using sequence to generate radio sub-signals that are orthogonal.
2. The method according to claim 1, further comprising: receiving a third radio signal; wherein the third radio signal is used for at least one of determining whether the first bit block needs to be retransmitted, adjusting a transmission timing of the UE or allocating resources for uplink transmission to the UE; M3 is used for determining at least one of a starting time of time-domain resources occupied by the third radio signal or time-domain resources occupied by the third radio signal; and the M3 is one element in the target set.

9. The UE for wireless communication according to claim 8, further comprising: a first receiver, to receive a third radio signal; wherein the third radio signal is used for at least one of determining whether the first bit block needs to be retransmitted, adjusting a transmission timing of the UE or allocating resources for uplink transmission to the UE; M3 is used for determining at least one of a starting time of time-domain resources occupied by the third radio signal or time-domain resources occupied by the third radio signal; and the M3 is one element in the target set.

3. The method according to claim 2, wherein M3 is a maximum value in the target set, or M3 is a minimum value in the target set; the third radio signal includes DCI.

10. The method according to claim 9, wherein M3 is a maximum value in the target set, or M3 is a minimum value in the target set; the third radio signal includes DCI.
2. The method according to claim 1, further comprising: receiving a third radio signal; wherein the third radio signal is used for at least one of determining whether the first bit block needs to be retransmitted, adjusting a transmission timing of the UE or allocating resources for uplink transmission to the UE; M3 is used for determining at least one of a starting time of time-domain resources occupied by the third radio signal or time-domain resources occupied by the third radio signal; and the M3 is one element in the target set.

12. The UE for wireless communication according to claim 11, further comprising: a first receiver, to receive a third radio signal; wherein the third radio signal is used for at least one of determining whether the first bit block needs to be retransmitted, adjusting a transmission timing of the UE or allocating resources for uplink transmission to the UE; M3 is used for determining at least one of a starting time of time-domain resources occupied by the third radio signal or time-domain resources occupied by the third radio signal; and the M3 is one element in the target set.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to receiving a third radio signal used for determining whether the first bit block needs to be retransmitted, adjusting a transmission timing of the UE, M3 is used for determining at least one of a starting time of time-domain resources occupied by the third radio signal.
4. The method according to claim 1, further comprising: receiving a first signaling; wherein the first signaling is used for determining a first-type time-frequency resource set; the first-type time-frequency resource set comprises P1 first-type resource subset(s); the first radio signal occupies one first-type resource subset; the P1 is a positive integer; the first-type resource subset occupied by the first radio signal is used for determining at least one of air-interface resources occupied by the second radio signal or the M1; and the air-interface resources comprise at least the time-frequency resources of time-frequency resources or code-domain resources.

11. The UE for wireless communication according to claim 8, wherein the first transceiver further receives a first signaling; wherein the first signaling is used for determining a first-type time-frequency resource set; the first-type time-frequency resource set comprises P1 first-type resource subset(s); the first radio signal occupies one first-type resource subset; the P1 is a positive integer; the first-type resource subset occupied by the first radio signal is used for determining at least one of air-interface resources occupied by the second radio signal or the M1; and the air-interface resources comprise at least the time-frequency resources of time-frequency resources or code-domain resources.
3. The method according to claim 1, further comprising: receiving a first signaling; wherein the first signaling is used for determining a first-type time-frequency resource set; the first-type time-frequency resource set comprises P1 first-type resource subset(s); the first radio signal occupies one first-type resource subset; the P1 is a positive integer; the first-type resource subset occupied by the first radio signal is used for determining at least one of air-interface resources occupied by the second radio signal or the M1; and the air-interface resources comprise at least the time-frequency resources of time-frequency resources or code-domain resources.

13. The UE for wireless communication according to claim 11, wherein the first transceiver further receives a first signaling; wherein the first signaling is used for determining a first-type time-frequency resource set; the first-type time-frequency resource set comprises P1 first-type resource subset(s); the first radio signal occupies one first-type resource subset; the P1 is a positive integer; the first-type resource subset occupied by the first radio signal is used for determining at least one of air-interface resources occupied by the second radio signal or the M1; and the air-interface resources comprise at least the time-frequency resources of time-frequency resources or code-domain resources.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to wherein the first signaling is used for determining a first-type time-frequency resource set; the first-type time-frequency resource set comprises P1 first-type resource subset(s); the first radio signal occupies one first-type resource subset; the P1 is a positive integer.
5. The method according to claim 1, further comprising: receiving a second signaling; wherein the second signaling is used for determining a second-type time-frequency resource set; the second-type time-frequency resource set comprises P2 second-type resource subset(s); time-frequency resources occupied by the second radio signal belong to one second-type resource subset; the P2 is a positive integer; the second-type resource subset to which the time-frequency resources occupied by the second radio signal belong is used for determining a number of subcarriers occupied by the second radio signal.

12. The UE for wireless communication according to claim 8, wherein the first transceiver further receives a second signaling; wherein the second signaling is used for determining a second-type time-frequency resource set; the second-type time-frequency resource set comprises P2 second-type resource subset(s); time-frequency resources occupied by the second radio signal belong to one second-type resource subset; the P2 is a positive integer; the second-type resource subset to which the time-frequency resources occupied by the second radio signal belong is used for determining a number of subcarriers occupied by the second radio signal.



4. The method according to claim 1, further comprising: receiving a second signaling; wherein the second signaling is used for determining a second-type time-frequency resource set; the second-type time-frequency resource set comprises P2 second-type resource subset(s); time-frequency resources occupied by the second radio signal belong to one second-type resource subset; the P2 is a positive integer; the second-type resource subset to which the time-frequency resources occupied by the second radio signal belong is used for determining a number of subcarriers occupied by the second radio signal.

9. The method according to claim 6, further comprising: transmitting a second signaling; wherein the second signaling is used for determining a second-type time-frequency resource set; the second-type time-frequency resource set comprises P2 second-type resource subset(s); time-frequency resources occupied by the second radio signal belong to one second-type resource subset; the P2 is a positive integer; the second-type resource subset to which the time-frequency resources occupied by the second radio signal belong is used for determining a number of subcarriers occupied by the second radio signal.

14. The UE for wireless communication according to claim 11, wherein the first transceiver further receives a second signaling; wherein the second signaling is used for determining a second-type time-frequency resource set; the second-type time-frequency resource set comprises P2 second-type resource subset(s); time-frequency resources occupied by the second radio signal belong to one second-type resource subset; the P2 is a positive integer; the second-type resource subset to which the time-frequency resources occupied by the second radio signal belong is used for determining a number of subcarriers occupied by the second radio signal.

19. The base station for wireless communication according to claim 16, wherein the second transceiver further transmits a second signaling; wherein the second signaling is used for determining a second-type time-frequency resource set; the second-type time-frequency resource set comprises P2 second-type resource subset(s); time-frequency resources occupied by the second radio signal belong to one second-type resource subset; the P2 is a positive integer; the second-type resource subset to which the time-frequency resources occupied by the second radio signal belong is used for determining a number of subcarriers occupied by the second radio signal.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to wherein the second signaling is used for determining a second-type time-frequency resource set; the second-type time-frequency resource set comprises P2 second-type resource subset(s); time-frequency resources occupied by the second radio signal belong to one second-type resource subset.
6. The method according to claim 1, further comprising: receiving a fourth radio signal; wherein a measurement of the fourth radio signal is used for determining the M1; the fourth radio signal includes at least one of a Primary Synchronization Signal (PSS) or a Secondary Synchronization Signal (SSS) or a Channel Status Information Reference Signal (CSI-RS).

13. The UE for wireless communication according to claim 8, the first transceiver further receives a fourth radio signal, wherein a measurement of the fourth radio signal is used for determining the M1; the fourth radio signal includes at least one of a Primary Synchronization Signal (PSS) or a Secondary Synchronization Signal (SSS) or a Channel Status Information Reference Signal (CSI-RS).





5. The method according to claim 4, wherein the first sequence is used for determining a subcarrier spacing corresponding to subcarriers occupied by the second radio signal; or the second-type resource subset occupied by the second radio signal is used for determining a subcarrier spacing corresponding to subcarriers occupied by the second radio signal; or, further comprising: receiving a fourth radio signal; wherein a measurement of the fourth radio signal is used for determining the M1.

15. The UE for wireless communication according to claim 14, wherein the first sequence is used for determining a subcarrier spacing corresponding to subcarriers occupied by the second radio signal; or the second-type resource subset occupied by the second radio signal is used for determining a subcarrier spacing corresponding to subcarriers occupied by the second radio signal; or, the first transceiver further receives a fourth radio signal, wherein a measurement of the fourth radio signal is used for determining the M1.

20. The base station for wireless communication according to claim 19, wherein the first sequence is used for determining a subcarrier spacing corresponding to subcarriers occupied by the second radio signal; or the second-type resource subset occupied by the second radio signal is used for determining a subcarrier spacing corresponding to subcarriers occupied by the second radio signal; or, the second transceiver further transmits a fourth radio signal, wherein a measurement of the fourth radio signal is used for determining the M1.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to wherein a measurement of the fourth radio signal is used for determining the M1, measurement such as CSI and subcarrier spacing.
15. A base station for wireless communication, comprising: a second transceiver, to receive a first radio signal; and a second receiver, to receive a second radio signal; wherein the first radio signal comprises M1 first radio sub-signal(s), and a first sequence is used for generating the first radio sub-signal; the second radio signal comprises M2 second radio sub-signal(s), and a first bit block is used for generating the second radio sub-signal; the M1 is a positive integer, the M2 is a positive integer in a target set, and each element in the target set is a positive integer; and the target set is correlated with at least one of the M1 or the first sequence; time-domain resources respectively occupied by any two of the M1 first radio sub-signals are orthogonal, time-domain resources respectively occupied by any two of the M2 second radio sub-signals are orthogonal; M1 is a positive integer number power of 2, or 1, M2 is a positive integer number power of 2, or 1, the first bit block is one Transmission Block (TB).


20. The base station for wireless communication according to claim 15, the first radio signal is transmitted on a Physical Random Access Channel (PRACH), the second radio signal is transmitted on a Physical Uplink Shared Channel (PUSCH); the transmission of the first radio signal is contention-based.




6. A method in a base station for wireless communication, comprising: receiving a first radio signal; and receiving a second radio signal; wherein the first radio signal comprises M1 first radio sub-signal(s), and a first sequence is used for generating the first radio sub-signal; the second radio signal comprises M2 second radio sub-signal(s), and a first bit block is used for generating the second radio sub-signal; the M1 is a positive integer, the M2 is a positive integer in a target set, and each element in the target set is a positive integer; and the target set is correlated with at least one of the M1 or the first sequence; time-domain resources respectively occupied by any two of the M1 first radio sub-signals are orthogonal, time-domain resources respectively occupied by any two of the M2 second radio sub-signals are orthogonal.

16. A base station for wireless communication, comprising: a second transceiver, to receive a first radio signal; and a second receiver, to receive a second radio signal; wherein the first radio signal comprises M1 first radio sub-signal(s), and a first sequence is used for generating the first radio sub-signal; the second radio signal comprises M2 second radio sub-signal(s), and a first bit block is used for generating the second radio sub-signal; the M1 is a positive integer, the M2 is a positive integer in a target set, and each element in the target set is a positive integer; and the target set is correlated with at least one of the M1 or the first sequence; time-domain resources respectively occupied by any two of the M1 first radio sub-signals are orthogonal, time-domain resources respectively occupied by any two of the M2 second radio sub-signals are orthogonal.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to base station receiving radio signals using sequence to generate radio sub-signals that are orthogonal.
16. The base station for wireless communication according to claim 15, further comprising: a second transmitter, to transmit a third radio signal; wherein the third radio signal is used for at least one of determining whether the first bit block needs to be retransmitted, adjusting a transmission timing of a receiver of the third radio signal or allocating resources for uplink transmission to a receiver of the third radio signal; M3 is used for determining at least one of a starting time of time-domain resources occupied by the third radio signal or time-domain resources occupied by the third radio signal; and the M3 is one element in the target set.

17. The base station for wireless communication according to claim 15, wherein M3 is a maximum value in the target set, or M3 is a minimum value in the target set; the third radio signal includes DCI.

7. The method according to claim 6, further comprising: transmitting a third radio signal; wherein the third radio signal is used for at least one of determining whether the first bit block needs to be retransmitted, adjusting a transmission timing of a receiver of the third radio signal or allocating resources for uplink transmission to a receiver of the third radio signal; M3 is used for determining at least one of a starting time of time-domain resources occupied by the third radio signal or time-domain resources occupied by the third radio signal; and the M3 is one element in the target set.

17. The base station for wireless communication according to claim 16, further comprising: a second transmitter, to transmit a third radio signal; wherein the third radio signal is used for at least one of determining whether the first bit block needs to be retransmitted, adjusting a transmission timing of a receiver of the third radio signal or allocating resources for uplink transmission to a receiver of the third radio signal; M3 is used for determining at least one of a starting time of time-domain resources occupied by the third radio signal or time-domain resources occupied by the third radio signal; and the M3 is one element in the target set.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to third radio signal used for determining whether the first bit block needs to be retransmitted, adjusting a transmission timing of the receiver, M3 is used for determining at least one of a starting time of time-domain resources occupied by the third radio signal.
18. The base station for wireless communication according to claim 15, wherein the second transceiver further transmits a first signaling; wherein the first signaling is used for determining a first-type time-frequency resource set; the first-type time-frequency resource set comprises P1 first-type resource subset(s); the first radio signal occupies one first-type resource subset; the P1 is a positive integer; the first-type resource subset occupied by the first radio signal is used for determining at least one of air-interface resources occupied by the second radio signal or the M1; and the air-interface resources comprise at least the time-frequency resources of time-frequency resources or code-domain resources.
8. The method according to claim 6, further comprising: transmitting a first signaling; wherein the first signaling is used for determining a first-type time-frequency resource set; the first-type time-frequency resource set comprises P1 first-type resource subset(s); the first radio signal occupies one first-type resource subset; the P1 is a positive integer; the first-type resource subset occupied by the first radio signal is used for determining at least one of air-interface resources occupied by the second radio signal or the M1; and the air-interface resources comprise at least the time-frequency resources of time-frequency resources or code-domain resources.

18. The base station for wireless communication according to claim 16, wherein the second transceiver further transmits a first signaling; wherein the first signaling is used for determining a first-type time-frequency resource set; the first-type time-frequency resource set comprises P1 first-type resource subset(s); the first radio signal occupies one first-type resource subset; the P1 is a positive integer; the first-type resource subset occupied by the first radio signal is used for determining at least one of air-interface resources occupied by the second radio signal or the M1; and the air-interface resources comprise at least the time-frequency resources of time-frequency resources or code-domain resources.
Analysis: In comparing the pending application with the Patent, they both are claiming similar subject matter relating to determining a first-type time-frequency resource set; the first-type time-frequency resource set comprises P1 first-type resource subset(s). 
19. The base station for wireless communication according to claim 15, wherein the second transceiver further transmits a fourth radio signal, wherein a measurement of the fourth radio signal is used for determining the M1; the fourth radio signal includes at least one of a Primary Synchronization Signal (PSS) or a Secondary Synchronization Signal (SSS) or a Channel Status Information Reference Signal (CSI-RS).
10. The method according to claim 9, wherein the first sequence is used for determining a subcarrier spacing corresponding to subcarriers occupied by the second radio signal; or the second-type resource subset occupied by the second radio signal is used for determining a subcarrier spacing corresponding to subcarriers occupied by the second radio signal; or, further comprising: transmitting a fourth radio signal; wherein a measurement of the fourth radio signal is used for determining the M1.
Analysis: In comparing the pending application with the they both are claiming similar subject matter relating to wherein a measurement of the fourth radio signal is used for determining the M1, measurement such as CSI and subcarrier spacing.


With respect to claims, the Pending Application narrows the scope of the application by adding the terms " M1 is a positive integer number power of 2, or 1, M2 is a positive integer number power of 2, or 1, the first bit block is one Transmission Block (TB)”
	It has been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before, In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skill in the art. 
Allowable Subject Matter
1.	Claims 1-20 are rejected under a non-statutory double patenting rejection but would be allowable if a Terminal Disclaimer is filed and approved which would overcome the non-statutory double patenting rejection set forth herein; and addressing the 35 USC 112b rejections.
	As to Independent Claims 1, 8, and 15 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Ouchi et al. US 20150222402 hereafter Ouchi discloses a UE includes radio transmission module module-2077 transmits signals via antenna(s) [Section 0096]; The base station detect the various uplink signals [Section 0127], UE includes uplink reference signal generating module-2079 that initialize base sequence of respective reference signals using parameters (i.e. values) [Section 0094], Various parameters configured for the first and second uplink reference signals of the conditions and methods of generating the base sequences [Section 0102], Base sequence of the first uplink reference signal and second uplink reference signal generated based on methods of pseudo-random sequence, gold sequence, or Zadoff-Chu sequence; signal sequences of various reference signals generated based on the base sequence [Section 0107], UE includes a coding module-2017 performs block coding on the uplink control and data information and transmit to the modulation module-2073 that modulates the coding bit [Section 0092], A range of various parameter values configured for the second uplink reference signal (i.e. second sub-signal) in the conditions; four or five bits configured for second uplink reference signal, that is, the range of various parameter values expanded by setting the first configuration [Section 0118]; and the prior art, Chung et al. US 20150103796 hereafter Chung teaches the reference signal configuration information include indexes of N (NM) reference signals among all M reference signals to be transmitted in uplink [Section 0035]; Conventionally, q RSs (reference signals) among P RSs are based on generated sequence or CAZAC base sequence [Section 0071]; With respect to p-q RSs among p RSs, in an environment in which CAZAC RS transmission scheme is applied according to UE [Section 0084]; A method of selecting randomly selecting indexes, or a method of selecting indexes in order of a first index, a second index and last index may be used [Section 0118]. 
However, Ouchi in view of Chung do not render obvious in combination with other limitations in the independent claims the claim elements, A method in a User Equipment (UE) for wireless communication, comprising: transmitting a first radio signal; and transmitting a second radio signal; wherein the first radio signal comprises M1 first radio sub-signal(s), and a first sequence is used for generating the first radio sub-signal; the second radio signal comprises M2 second radio sub-signal(s), and a first bit block is used for generating the second radio sub-signal; the M1 is a positive integer, the M2 is a positive integer in a target set, and each element in the target set is a positive integer; and the target set is correlated with at least one of the M1 or the first sequence; time-domain resources respectively occupied by any two of the M1 first radio sub-signals are orthogonal, time-domain resources respectively occupied by any two of the M2 second radio sub-signals are orthogonal; M1 is a positive integer number power of 2, or 1, M2 is a positive integer number power of 2, or 1, the first bit block is one Transmission Block (TB).
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the claimed features of the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 12, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477